Exhibit 10.2

ASSIGNMENT OF PURCHASE AND SALE AGREEMENT

AND JOINT ESCROW INSTRUCTIONS

THIS ASSIGNMENT OF PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS
(this “Assignment”) is made this 6th day of September, 2011, between TNP
ACQUISITIONS, LLC, a Delaware limited liability company (the “Assignor”); and
TNP SRT OSCEOLA VILLAGE, LLC, a Delaware limited liability company (“Assignee”).

W I T N E S S E T H:

THAT for and in consideration of the sum of ten dollars ($10.00) cash in hand
paid and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Assignor does hereby transfer and assign to
Assignee all of Assignor’s rights, title, and interest in, to, and under that
certain Purchase and Sale Agreement and Joint Escrow Instructions, dated
September 1, 2011, as amended (the “Agreement”), between So Wehren Holding
Corp., a Delaware corporation, as “Seller”, and Assignor, as Buyer, in
connection with the purchase and sale of the Property, which Property is more
particularly described in the Agreement. This Assignment shall include, without
limitation, Assignor’s interest in any and all deposits delivered pursuant to
the terms of the Agreement.

Assignee, as evidenced by its signature hereto, hereby assumes and agrees to
perform all of the obligations of Assignor under the Agreement.

In accordance with Paragraph 17.1 of the Agreement, Assignor and Assignee hereby
certify to Seller that: (i) Assignee is an entity controlled or managed by
Assignor or the principals of Assignor; (ii) Assignor is not released from any
obligations under the Agreement by this Assignment; (iii) this Assignment is not
a condition of, nor will it delay, the closing contemplated under the Agreement;
(iv) Assignor is not in default of any of its covenants or obligations under the
Agreement; (v) each of the representations and warranties of Assignor set forth
in the Agreement remains true and correct as to Assignee; and (vi) Assignee is a
duly organized and validly and presently existing entity in good standing under
the laws of the State of Delaware, and will be qualified to do business in the
State of Florida prior to the closing under the Agreement.

Assignor and Assignee acknowledge and agree that Seller is an intended
third-party beneficiary of this Assignment and shall have the right to enforce
the certifications set forth herein. This Assignment shall be governed by the
laws of the State of Florida and shall be binding upon Assignor and shall inure
to the benefit of Assignee and its successors, heirs and assigns.

[SIGNATURES FOLLOW]

 

1



--------------------------------------------------------------------------------

WITNESS the following signatures:

 

ASSIGNOR:    

TNP ACQUISITIONS, LLC, a

Delaware limited liability company

 

      By:  

/s/ Steve Corea

      Name:  

Steve Corea

      Its:  

SVP Acquisitions

  ASSIGNEE:    

TNP SRT OSCEOLA VILLAGE, LLC, a

Delaware limited liability company

      By:  

TNP Strategic Retail Operating Partnership, L.P., a

Delaware limited partnership

its Sole Member

        By:  

TNP Strategic Retail Trust, Inc., a

Delaware corporation

its general partner

          By:  

/s/ James R. Wolford

          Name:   James R. Wolford           Its:   Chief Financial Officer  
SEEN AND AGREED:  

SELLER:

   

SO WEHREN HOLDING CORP., a

Delaware corporation

      By:  

/s/ Dottie Jensen

      Name:   Dottie Jensen       Its:   Authorized Officer  

 

2